DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 8/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 8, 15 and 18 have been amended.  No claims were cancelled or newly added.  Accordingly, claims 1-18 remain pending in the application and are currently under examination.

Information Disclosure Statement
	The IDS filed 8/29/2022 has been considered.  A signed copy is enclosed herewith.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claims 1-7 under 35 USC 112(b) moot.  Specifically, claim 1 has been amended to remove the redundant “filling” step.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claim 15 under 35 USC 112(b) moot.  Specifically, the claim has been amended to include a period.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claim 18 under 35 USC 112(b) moot.  Specifically, the claim has been amended to clarify the claim language.  Thus, said rejection has been withdrawn. In terms of art, it is noted that “transforming” is being interpreted as crosslinking or polymerization in light of description of the term in the specification at [0019]. 

Applicant’s amendment renders the rejection under 35 USC 102 over Melvik moot.  Specifically, Melvik is silent to a hydrolytically degradable media.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Melvik in view of Andersen (see new rejection below).

Applicant’s amendment renders the rejection under 35 USC 103 over Melvik moot.  Specifically, Melvik is silent to a hydrolytically degradable media.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection is made under 35 USC 103 over Melvik in view of Andersen (see new rejection below).

Applicant’s amendment renders the rejection under 35 USC 103 over Melvik in view of Clements moot.  Specifically, the references are silent to the step of introducing a growth inhibitory media at least partially around the growth permissive media and the first and second nerve ends .  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Melvik in view of Clements and Friel moot.  Specifically, the references are silent to the step of introducing a growth inhibitory media at least partially around the growth permissive media and the first and second nerve ends .  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Melvik in view of Clements and Agarwal moot.  Specifically, the references are silent to the step of introducing a growth inhibitory media at least partially around the growth permissive media and the first and second nerve ends .  Thus, said rejection has been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9 and 11-17 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “transforming the media from a first state to a second state to form the protective barrier, wherein the media is  less flowable when in the second state than when in the first state”.  The instant specification discusses a method of forming a nerve wrap at [0088], [0094] and [0134]; Examples 1-3.  In every instance, “transforming the media from a first state to a second state to form the protective barrier, wherein the media is  less flowable when in the second state than when in the first state” is mentioned.  The instant specification does not provide a method of forming a nerve wrap without said limitation.  Accordingly, “transforming the media from a first state to a second state to form the protective barrier, wherein the media is less flowable when in the second state than when in the first state” appears to be a critical or essential element missing from the claimed invention. Applicant is invited to point to support said claim as the examiner has been unable to locate support for an embodiment of the invention that does not require a medical device.  

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the Office Action has not identified any explicit disclosure with the present Specification stating that the limitations identified by the Office are “necessary to practice the invention”.  Applicant also refers to excerpts of [0178], [0184], [0278] and [0331] of the instant Specification to support their position that the limitation, “transforming the media from a first state to a second state to form the protective barrier, wherein the media is less flowable when in the second state than when in the first state” is not required to practice the invention. Remarks, page 7.
	In response, it is respectfully submitted that [0178] is in the context of a nerve cap (see Figures 1B and 1C) whereas the claimed method is drawn to a method of a nerve wrap.  Thus, [0178] is not relevant to the claimed method.  At [0184], it states, “an in situ forming thermosensitive hydrogel” which implies that a formation or transformation step must take place in situ.  At [0278], it states, “the hydrogel precursor solution is dripped over the nerve to form a thin protective coating” and ” the hydrogel gelation time is adjusted to 10 to 20 seconds to permit the removal of the coated nerve prior to the conversion to a nonflowable form with gel formation”.  Again, the phrases “precursor solution”, “gelation time” and “conversion to a nonflowable form” all imply that a transformation step must take place to practice the invention.  At [0331], it states, “the hydrogel conforms directly to the nerve itself”.  In the preceding paragraphs, it states “the media changes to a non-flowable state” and “the growth inhibitory hydrogel is formed” ([0330]).  The “hydrogel” referred to [0331] appears to be the transformed media once it has undergone a change.  Accordingly, none of the passages Applicant cites provide support that “transforming the media from a first state to a second state to form the protective barrier, wherein the media is less flowable when in the second state than when in the first state” is not a required element.
	Thus, for these reasons, Applicant’s arguments are not persuasive.  Said rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, 11 and 12 of copending Application No. 17/148,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the copending claims are substantially overlapping.
Instant claim 1 is drawn to a method of forming a nerve wrap, the method comprising: identifying a nerve; positioning the nerve at least partially within a form; introducing media into the form to at least partially surround the nerve; filling the media at least part way around the nerve; and permitting the media to form a protective barrier at least part way around the nerve, wherein the media is hydrolytically degradable.
Copending claim 1 is drawn to a method of in situ formation of an implant, comprising the steps of: identifying a nerve; positioning the nerve in a cavity defined by a form; introducing media into the cavity to surround the nerve; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form a protective barrier surrounding the nerve; wherein a hydrophilic characteristic of the media cooperates with a hydrophobic characteristic of the cavity to facilitate a rapid release of the implant from the cavity following the transformation.  
Copending claim 1 is silent to the media being hydrolytically degradable.  However, the copending application specifies that the media is a hydrogel and the specific hydrogels exemplified are hydrolytically degradable such as at [0217], [0235] and [0257]. Thus, the copending application embraces “hydrolytically degradable media” with the claimed term “media”.
Copending claim 1 is silent to the particular implant, a nerve wrap, however the same method steps are recited including identifying a nerve, positioning the nerve in a form, introducing media around the nerve to surround the nerve and allowing the media to form a protective barrier around the nerve.  Accordingly, the method steps of copending claim 1 would necessarily result in the particular implant, a nerve wrap, as recited in the instant claims.
Copending claim 9 is drawn to a method of in situ formation of an implant, comprising the steps of: identifying an implant formation site; positioning a form having an implant cavity at the site; introducing media into the cavity to form an implant precursor; and permitting the media to undergo a transformation from a first, relatively flowable state to a second, relatively non flowable state to form the implant; wherein a hydrophilic characteristic of the media cooperates with a hydrophobic characteristic of the cavity to facilitate a rapid release of the implant from the cavity following the transformation.  Copending claims 11 and 12 further limit the implant to a nerve conduit and nerve wrap.
Copending claim 9 is silent to the steps of identifying a nerve and positioning the nerve at least partially within a form, however, copending claims further limit the implant to a nerve conduit and nerve wrap which implies that the implant formation/positioning site is a nerve.  Accordingly, the limitations of the copending claims meet the limitations of the instant claims.
The examiner has relied upon the specification to delineate the scope of the invention embraced by the copending application, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
	Applicant requests reconsideration in view of the amendments and remarks and that further any double patenting rejection be held in abeyance pending resolution of any remaining rejections. Remarks, pages 8-9.
	In response, it is respectfully submitted that the applicant’s requests are acknowledged.    The double patenting rejection has been modified in light of applicant’s amendments.  The rejection is still applicable to the claims as they are currently written and, as such, is maintained.
	
New Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
Regarding instant claim 1, there is no explicit or implicit teaching in the specification for any and all media that are hydrolytically degradable; the subject matter was not properly described as filed. The specification discusses conventional PEGs with a hydrolytic ester linkage as being unsuitable for the invention ([0227]) and ([0234]).  The specification also discusses multi-armed PEG hydrogels with various hydrolytically labile bonds and only those hydrogels with sufficient mechanical strength at 3 months were able to prevent neuroma formation (e.g., PEG-SGA, PEG-SC) ([0235]).  The specification further discusses suitable PEG hydrogels that are formed through the crosslinking of PEG-NHS esters with hydrolytically labile ester bonds (PEG-SS, PEG-SG, PEG, SZ, PEG-SAP) ([0396]). Thus, the specification does not provide support for the full scope of the term, hydrolytically degradable media.  Dependent claims 2-7 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
Regarding instant claim 8, there is no explicit or implicit teaching in the specification for introducing a growth inhibitory media at least partially around the growth permissive media and the first and second nerve ends.  The specification illustrates a series of steps for creating a growth permissive hydrogel junction encapsulated by a growth inhibitory hydrogel barrier ([0157], [0189]-[0191], [0203], [0387]; Figures 5A-5M).  However, in every instance, the growth inhibitory media encapsulates the growth permissive media.  There does not appear to be support for partial encapsulation and, as such, the disclosure does not provide support for the full scope of “introducing a growth inhibitory media at least partially around the growth permissive media and the first and second nerve ends”. Dependent claims 9-18 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
	Applicant is invited to identify the portion of the specification that teaches said limitations, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Melvik et al. (US 2006/0159823 A1, Jul. 20, 2006, hereafter as “Melvik”) in view of Andersen et al. (“3D Cell Culture in Alginate Hydrogels”, Microarrays, 2015, 4, pp. 133-161; hereinafter as “Andersen”).
The instant claims are drawn to a method of forming a nerve wrap, the method comprising: identifying a nerve; positioning the nerve at least partially within a form; introducing media into the form to at least partially surround the nerve; filling the media at least part way around the nerve; and permitting the media to form a protective barrier at least part way around the nerve, wherein the media is hydrolytically degradable.
Regarding instant claims 1, 2 and 4-7, Melvik teaches an alginate system comprising soluble alginate and insoluble alginate/gelling ion particles which when combined in the presence of a solvent, form a dispersion and an alginate gel begins to form as the gelling ion of the particles begins crosslinking alginate polymers from the particles and the soluble alginate polymers in solution (in situ) ([0035]).  Melvik teaches that the dispersion may be dispensed within an individual as a liquid/slurry to a site where an alginate gel matrix is desirable ([0036]).  Melvik also teaches that the dispersion in the form of a slurry can be poured, injected and otherwise self-gel/set within a mold or cavity to form the shape of such mold or cavity ([0053]-[0054] and [0062]).  Melvik further teaches filling artificial nerve conduits (i.e., a cavity extending between a first end and a second end that is configured to receive the nerve therethrough) with self-gelling alginate to create constructs with improved guidance and biocompatibility for nerve regrowth ([0095]; i.e., growth permissive).  It is noted that the instant specification describes nerve wraps and nerve conduits as structurally similar ([0072], [0078], [0187], [0326] and [0387]; Fig. 3B and 16E).
	While Melvik is silent to the explicit teaching of identifying a nerve and positioning the nerve at least partially within a form, Melvik implicitly teaches said steps in light of Melvik’s teachings of filling a nerve conduit with self-gelling alginate for improved guidance and biocompatibility for nerve regrowth and dispensing the liquid/slurry to a site in an individual that the alginate gel is desirable (discussed above).
	Melvik is silent to “wherein the media is hydrolytically degradable”.
	Andersen teaches alginate hydrogels for various implantable biomedical purposes (abstract; page 139, section 2.3.1; pages 146-148).  Andersen teaches the particular alginate hydrogel, ionic alginate hydrogels (page 137, section 2.2.1). Andersen also teaches the particular alginate hydrogels, alginate derivates including hydrolytically degradable alginates (covalently cross-linked methacrylated alginates where the linkages are hydrolytically degradable) that are useful in tuning degradation of said alginates (pg. 139, section 2.3).  
Melvik and Andersen are both drawn to alginate hydrogels for various implantable biomedical purposes, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ionic alginate hydrogel of Melvik with the hydrolytically degradable alginate hydrogel of Andersen with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Andersen teaches that both ionic alginate hydrogels and hydrolytically degradable alginate hydrogels are useful for the same biomedical/implantable purposes (MPEP 2144.06(II)) and Andersen also teaches that hydrolytically degradable alginate hydrogels have the added benefit of tuning the degradation rate of the alginate hydrogel.  A skilled artisan would have reasonably expected that the method of Melvik/Andersen would include an alginate hydrogel that would have been tunable to the optimal degradation rate desired.
	Regarding instant claim 3, Melvik and Andersen are silent to the limitation, “wherein a hydrophilic characteristic of the media cooperates with a hydrophobic characteristic of the form is configured to facilitate rapid release of the protective barrier from the form”.  
	MPEP 2112.01(I) states, 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

MPEP 2112(III) also states, 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims (emphasis added).	

The limitation describes characteristics of the media and the form, however there are no specific materials claimed.  Melvik and Andersen do not explicitly teach said characteristics, however Melvik and Andersen teach the claimed method steps and that the media is hydrolytically degradable.  Melvik also teaches hydrophilic media including water ([0057]).  Thus, the process of Melvik/Andersen and the claimed process appear to be substantially identical.  “The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product” (MPEP 2112.01(I)). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s method differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Thus, the combined teachings of Melvik and Andersen render the instant claims prima facie obvious.

Response to Arguments
	The arguments filed 8/29/2022 regarding the 102 and the 103 rejections over Melvik are moot in view of the withdrawn rejections discussed above.

Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617